Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Amended claims 21-40, filed on 04/01/2022, are drawn to starting a target application on a first terminal and in response sending data to present an operation entry corresponding to the target application to a second terminal wherein selection of the operation entry causes an interface of the target application to be displayed on the second terminal which should be classified under G06F3/04842 (selection of a displayed object).
II. Original claims 1-20, filed on 09/29/2021 and considered in the Office Action mailed 01/04/2022, are drawn to displaying a first set of application shortcuts on a first terminal and in response to a received input cause a subset of the application shortcuts to be displayed on a second terminal which is classified under G06F3/0482 (interaction with lists of selectable items)

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claims 21-40 (filed on 04/01/2022) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 04/01/2022 removing all claims drawn to the elected invention (via amendments to the claims) and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The remaining claims are not readable on the elected invention because: 
Amended claims 21-40, filed on 04/01/2022, are drawn exclusively to presenting an operation entry of a target application on a second terminal in response to starting the target application on a first terminal while the original claims 1-20, filed on 09/29/2021 and considered in the Office Action mailed 01/04/2022, are drawn exclusively to presenting a subset of application shortcuts on a second terminal in response to receiving an input on a first terminal displaying the full set of application shortcuts.  Accordingly the two separate sets of claims are drawn to inventions that are independent or distinct. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different field of search.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175